DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the response filed on January 28, 2022.
Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a non-transitory computer-readable storage medium for video coding using a constructed reference frame may include generating, by a processor in response to instructions stored on a non-transitory computer readable medium, an encoded video and outputting an output bitstream. Generating the encoded video includes receiving an input video stream, generating a constructed reference frame, generating an encoded constructed reference frame by encoding the constructed reference frame, including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame, generating an encoded frame by encoding a current frame from the input video stream using the constructed reference frame as a reference frame, and including the encoded frame in the output bitstream.
The closest prior art, as previously recited, Caglar (US20020071485) and Monro (US20080205523), are also generally directed to various aspects of encoding.  However, upon reconsideration in light of Applicant’s arguments filed 1/28/2022, none of Caglar and Monro teaches or suggests, alone or in combination, the particular combination of 1, 9, and 13.  For example, none of the cited prior art teaches or suggest the steps of receiving an input video stream; generating a constructed reference frame; generating an encoded constructed reference frame by encoding the constructed reference frame; including the encoded constructed reference frame in an output bitstream such that the constructed reference fame is a non-showable frame; generating an encoded frame by encoding a current frame from the input video stream using the constructed reference frame as a reference frame; and including the encoded frame in the output bitstream.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439